 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 1 of 7                          PageID 28




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MICHAEL LOVE,                                       )
                                                     )
         Plaintiff,                                  )
                                                     )        No. 2:20-cv-02747-TLP-atc
 v.                                                  )
                                                     )        JURY DEMAND
 METHODIST HOSPITALS,                                )
                                                     )
         Defendant.                                  )


                ORDER ADOPTING REPORT AND RECOMMENDATION


        Plaintiff Michael Love sues pro se, alleging that Defendant Methodist Hospitals violated

his rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”)

and the Age Discrimination Employment Act of 1967, 29 U.S.C. § 621 et seq. (the “ADEA”).

(ECF No. 1.)

        Under Administrative Order 2013–05, the Court referred this case to the Magistrate

Judge to manage pretrial matters. And the Magistrate Judge issued a Report and

Recommendation (“R&R”), recommending that the Court (1) dismiss Plaintiff’s claims, (2) give

Plaintiff thirty days to amend his claims, and (3) dismiss this case in its entirety if Plaintiff fails

to amend. (ECF No. 7.)

        For the reasons below, the Court ADOPTS the R&R in full.

                                          BACKGROUND

        Plaintiff sues Defendant alleging employment discrimination in violation of Title VII and

the ADEA. (ECF No. 7 at PageID 18.) Plaintiff claims Defendant discriminated against him

based on race (African American), color (dark complexion), religion (Baptist), gender/sex
 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 2 of 7                      PageID 29




(male), and age (over forty years old). (Id.) But Plaintiff failed to include his age and year of

birth in his Complaint. (Id.) Plaintiff also claims Defendant wrongfully terminated his

employment, failed to promote him, and retaliated against him. (Id.)

       Plaintiff claims that these discriminatory acts first took place between April 2019 and

September 2020 and that Defendant continues to discriminate against him. (Id.) In short,

Plaintiff alleges that even though his supervisor gave him a positive evaluation, his director

“worked viciously to discredit” him and had racist views. (Id.) Plaintiff further claims that

“Marty Keith previously interviewed [Plaintiff] for the Director’s position but hired his friend,

Mr. Howlett, instead.” (Id.) And “Tim Slocum refused to give [Plaintiff] an interview but

followed defammation [sic] and character assassination given to him by Officer Nathan

Hutchinson.” (Id.) Lastly, Plaintiff alleges that “Rhoda Miles and Human Resources Lt. Debra

Sharp influenced officers to make false statements after [Plaintiff] left work to go home because

of a migraine headache.” (Id.)

       According to Plaintiff, he filed an EEOC charge of discrimination against Defendant on

August 14, 2020. (Id.) The EEOC then issued a Right to Sue Letter, which Plaintiff received on

August 17, 2020. (Id.) In the letter, the EEOC could not conclude that the specified information

established violations of either Title VII or the ADEA. (Id.; ECF No. 1-1 at PageID 7.) For

relief, Plaintiff requests re-employment, promotion, $35,000 in back pay and interest, and

$7,000,000 in compensatory damages for “loss, suffering, abuse, efforts to prevent promotion,

and intentional agony.” (ECF No. 7 at PageID 19.)




                                                 2
 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 3 of 7                       PageID 30




                                             THE R&R

I.     Title VII Claims

       The Magistrate Judge first summarized Plaintiff’s Title VII claims and explained the four

essential elements plaintiffs must assert to plead successfully a discrimination claim under this

statute. (ECF No. 7 at PageID 21 (citing Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 363

(6th Cir. 2010) (“To establish a claim of discrimination indirectly … a plaintiff must demonstrate

(1) that he is a member of a protected class; (2) that he suffered an adverse employment action;

(3) that he was qualified for the position; and (4) that a similarly-situated employee outside the

protected class or classes was treated more favorably than he.”).) The Magistrate Judge also

explained that reverse discrimination occurs when an employer discriminates against a member

of the majority. (Id. (quoting Briggs v. Potter, 463 F.3d 507, 517 (6th Cir. 2006)).

       Of the four elements, the Magistrate Judge found that Plaintiff adequately pleaded the

first two elements. (ECF No. 7 at PageID 22.) First, Plaintiff asserts that he is African American

and has a dark complexion, classifying him as a member of a protected class. (Id.) Second, he

alleges that Defendant denied him a promotion and then terminated him, which constitute

adverse employment actions. (Id. (citing Freeman v. Potter, 300 F. App’x 439, 442 (6th Cir.

2006) (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (concluding that

adverse employment actions are decisions that “constitute[] a significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits”).)

       But the Magistrate Judge further explained that Plaintiff failed to allege that Defendant

treated any similarly situated white employee or employees with lighter complexions more

favorably than him. (ECF No. 7 at PageID 22.) What is more, the Magistrate Judge pointed out



                                                  3
 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 4 of 7                       PageID 31




that Plaintiff does not identify the races or colors of anyone in the Complaint other than his own.

(Id.) Likewise, the Magistrate Judge held that Plaintiff failed to plead facts that suggest

Defendant replaced him with someone outside his protected class. (Id.) Ultimately, the

Magistrate Judge found that Plaintiff’s Complaint contains no facts sufficient for the Court to

infer the elements of race or color discrimination claims. (Id.) As a result, the Magistrate Judge

found that the Complaint fails to state a claim upon which relief can be granted. (Id.)

       The Magistrate Judge’s conclusions are the same for Plaintiff’s Title VII claim based on

religious discrimination. (Id.) Plaintiff alleges that Defendant based the adverse employment

actions on his Baptist beliefs. But he fails to identify any similarly situated, non-Baptist

employees who Defendant treated more favorably than him. (Id.) (citing Hudson v. City of

Highland Park, Mich., 943 F.3d 792, 802 (6th Cir. 2019) (identifying that an element of a

disparate treatment claim based on religion is that the defendant treated the plaintiff differently

than a similarly situated employee who does not follow the same religious beliefs).) Because

Plaintiff does not mention the religious beliefs of any other person or suggest that Defendant

replaced him with a non-Baptist individual, the Magistrate Judge determined, and this Court

agrees, that Plaintiff fails to state a claim upon which relief can be granted. (ECF No. 7 at

PageID 23.)

       As for Plaintiff’s gender/sex discrimination Title VII claim, the Magistrate Judge

similarly concluded that Plaintiff fails to state a claim upon which relief can be granted. (Id.)

Again, this Court agrees. Plaintiff states that he is male, which qualifies his claim as one of

reverse discrimination. (Id.) The Complaint, however, lacks factual allegations that Defendant

treated female employees differently or more favorably than male employees under the




                                                  4
 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 5 of 7                         PageID 32




circumstances. (Id.) As a result, Plaintiff fails to plead the essential elements of a sex

discrimination claim, and so fails to state a claim upon which relief can be granted.

        Based on the above, the Magistrate Judge recommended that the Court dismiss all of

Plaintiff’s Title VII claims. (Id.)

II.     ADEA Claim

        The Magistrate Judge also addressed Plaintiff’s claim for discrimination based on his age

in violation of the ADEA, outlining the four elements that Plaintiff must plead. (Id.) (citing

McKnight v. Gates, 282 F. App’x 394, 400 (6th Cir. 2008) (identifying the four elements of an

ADEA claim: that the plaintiff (1) was at least forty years old at the time of the alleged

discrimination, (2) was subject to an adverse employment action, (3) was otherwise qualified for

the position, and (4) was replaced by a younger worker).) While Plaintiff claims that he was

over forty years old when Defendant allegedly discriminated against him, the Magistrate Judge

highlighted that Plaintiff did not identify his exact age. (Id.) Plaintiff also fails to allege that

Defendant subjected him to an adverse employment action based on his age. (ECF No. 7 at

PageID 24.) So the Magistrate Judge held that Plaintiff fails to state a claim upon which relief

may be granted.

III.    Retaliation Claim

        Much like Plaintiff’s Title VII and ADEA claims, the Magistrate Judge found that

Plaintiff fails to plead the elements of a retaliation claim as well. (Id. (citing Mickey v. Zeidler

Tool & Die Co., 516 F.3d 516, 523 (6th Cir. 2008) (explaining that a plaintiff must show: (1) he

engaged in a protected activity; (2) the employer was aware of this protected activity; (3) the

employer later took an adverse employment action against him; and (4) there was a causal

connection between the protected activity and the adverse employment action).) At the same



                                                   5
 Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 6 of 7                       PageID 33




time, the Magistrate Judge recognized that it is unclear whether Plaintiff brings his retaliation

claim under Title VII or the ADEA. (Id.) Even so, the Magistrate Judge explained, “Title VII’s

anti-retaliation provision is similar in relevant aspects to the ADEA’s antiretaliation provision.”

(Id. at PageID 24 (citing Fox v. Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007)).) For that

reason, it is “appropriate to look to cases construing Title VII as a source of authority for

interpreting the ADEA’s anti-retaliation clause.” Id.

       The Magistrate Judge then concluded that Plaintiff failed to allege any facts that suggest

Defendant knew Plaintiff engaged in a protected activity or that a causal connection existed

between that activity and an adverse employment action. (ECF No. 7 at PageID 25.) For the

above stated reasons, the Magistrate Judge suggested that the Court dismiss Plaintiff’s retaliation

claim for failure to state a claim upon which relief can be granted, no matter if the claim falls

under Title VII or the ADEA. (Id.)

       Considering the Magistrate Judge’s findings, the Court will now address why it adopts

the R&R.

                                          DISPOSITION

       Federal Rule of Civil Procedure 72(b)(2) states that “within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). If a party

files an objection, “[t]the district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). But when

neither party objects, the district court need only review the record for “clear error.” Fed. R. Civ.

P. 72(b) advisory committee’s note to 1983 amendments.




                                                  6
    Case 2:20-cv-02747-TLP-atc Document 9 Filed 09/01/21 Page 7 of 7                  PageID 34




        Plaintiff did not object timely to the R&R, and the Court finds no clear error.1 Indeed,

the Court agrees with the Magistrate Judge’s findings. Thus, the Court ADOPTS the R&R in

full and, rather than dismissing the complaint now, this Court will instead give Plaintiff 30 days

from the entry of this Order to amend his complaint. (ECF No. 7 at PageID 25.) If Plaintiff fails

to amend his Complaint timely, the Court will dismiss without prejudice Plaintiff’s claims

against Defendant Methodist.

        SO ORDERED, this 1st day of September, 2021.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




1
 Plaintiff waited about 28 days and moved for the appointment of counsel. (ECF No. 8.) The
Court will address this motion in a separate order.
                                                 7
